Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and remarks received on June 13, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIOLA (US 2005/0145671).
In reference to claims 1 and 16, VIOLA discloses a staple cleaning cartridge comprising: a body 22 defining a plurality of staple receiving slots 22c on each side of a central knife slot (see DIAGRAM I below); the staple receiving slots 22c being devoid of staples when a pusher 26 moves from a lowered position (figure 14) to a raised position (see figure 15) through one or more of the staple receiving slots 22c; and a cleaner1 fluid supported (8) in the body 22 of the staple cartridge, the fluid positioned to engage a knife moving through the central knife slot of the body 22 (figure 15; ¶ 0094).

    PNG
    media_image1.png
    226
    204
    media_image1.png
    Greyscale

DIAGRAM I
	Regarding claims 2 and 17, paragraph 94 of VIOLA discloses the cleaner fluid being forced from the plurality of staple receiving slots into the central knife slot by the plurality of pushers 26 as the pushers 26 move (figure 15) within the plurality of staple receiving slots 22c.

    PNG
    media_image2.png
    390
    628
    media_image2.png
    Greyscale

In reference to claims 3-5 and 17-20, VIOLA further discloses the option to have a plurality of protrusions 194 containing/coated/saturated (¶ 0108) with the fluid (¶ 0122-e.g. astringent2) within the central knife slot 22d of the body 22 (¶ 0103-fluid material can be in anvil or cartridge) or a plurality of protrusions on the body open to the central knife slot such that fluid therein enters the central knife slot (figures 9B, 9C, 9E & 9F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over VIOLA (US 2005/0145671).
With respect to claims 7 and 8, VIOLA discloses a surgical device/assembly comprising: an anvil 320 movably coupled to a staple cartridge 318  between an open and clamped position; the staple cartridge 318 comprising: a body  defining a plurality of staple receiving slots  on each side of a central knife slot (figure 21).  Paragraph 143 of VIOLA references USPN 6,330,965 for the details of the drive member supporting a knife  for movement between a retracted and advanced position within the central knife slot; and a plurality of pushers, each pusher movable through one or more of the staple receiving slots from a lowered position to a raised position.  This embodiment of VIOLA appears to disclose a conduit 318 positioned below the staple receiving slots, such that a cleaning fluid is pushed/forced from the staple receiving slots as the drive member is actuated to drive the knife through the central knife slot.   Nonetheless, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the body of the cartridge such that the cleaning fluid is dispensed from the staple receiving slots as the plurality of pushers move within he staple receiving, as taught by paragraph  ¶ 0094 of VIOLA for the purpose of distributing the cleaning fluid to the central knife slot and along the staple line.
In reference to claims 9-11, VIOLA further discloses the option to have a plurality of protrusions 194 containing/coated/saturated (¶ 0108) with the fluid (¶ 0122-e.g. astringent3) within the central knife slot 22d of the body 22 (¶ 0103-fluid material can be in anvil or cartridge) or a plurality of protrusions on the body open to the central knife slot such that fluid therein enters the central knife slot (figures 9B, 9C, 9E & 9F).
Regarding claims 13-15, paragraphs 137-147 of VIOLA discloses a tool assembly4 comprising an anvil 208 mounted to a staple cartridge body 220 having a central knife slot, pushers, and staple receiving slots are recited in claim 7; and further comprising (see annotated figure 45 of US 6,330,965 below) a flexible drive beam 266 including an upper beam 286, a lower beam, a vertical strut 278 supporting the knife 280 and interconnecting the upper beam and lower beam; wherein a channel in the anvil receives the upper beam 286 as the drive member 266 moves along the central knife slot between a retracted and advanced position.
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments presented in the interview of April 27, 2022 as it pertains to the amendments filed June 13, 2022, and the previous rejections of claim the claimed invention have been fully considered.  However, upon further consideration of VIOLA, a new grounds of rejection is made in view of an alternative embodiment of VIOLA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
June 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶0003 of VIOLA discloses an astringent, which encompasses rubbing alcohol, a known astringent in the medical field that sanitizes a surface.
        2 https://www.drugs.com/drug-class/topical-astringents.html
        3 https://www.drugs.com/drug-class/topical-astringents.html
        4 Details of tool assembly provided in related application US 6,330,965 (¶ 0143)